Fourth Court of Appeals
                                San Antonio, Texas
                                        June 1, 2016

                         Nos. 04-16-00274-CR & 04-16-00275-CR

                              Gabriel Barrera ZAMARRIPA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2014CR5915 & 2014CR5916
                          Honorable Ron Rangel, Judge Presiding

                                          ORDER

     In accordance with this court’s opinion of this date, we ORDER these appeals DISMISSED
FOR WANT OF JURISDICTION.

       It is so ORDERED on June 1, 2016.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.

                                              _____________________________
                                              Keith E. Hottle, Clerk